Citation Nr: 1700523	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-44 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1979 to June 1984 and January 1985 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

These claims were previously remanded by the Board in March and September 2014.  In January 2015, the Board denied entitlement to service connection for sleep apnea and remanded the issue of entitlement to service connection for insomnia for further development.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a joint motion for partial remand, vacating the denial of entitlement to service connection for sleep apnea and remanding the issue back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Insomnia

The Veteran contends that he has a current insomnia disorder which is either caused by service or is caused or aggravated by service-connected disabilities.

In May 2014, the Veteran attended a VA examination, and the examiner found that the claimant did not meet the criteria for a diagnosis of insomnia under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5), because his sleep disturbance was explained by his chronic pain conditions.  

In September 2014, the Board remanded this issue in order to obtain a new VA medical opinion addressing whether the Veteran had a current diagnosis of insomnia and to reconcile the finding with previous diagnoses from December 2008 and May 2009.  

An October 2014 VA addendum medical opinion was obtained, which specifically acknowledged the May 2009 treatment record and noted that the Veteran's "sleep disturbance is most likely related to his chronic pain conditions which include his service connected lumbosacral or cervical strain, limited motion of ankle and knee prosthesis in addition to various post military temporary psychosocial stressors."

In January 2015, the Board found that this addendum medical opinion was inadequate because the examiner did not actually make a determination regarding whether the Veteran had a diagnosis of insomnia.  The Board requested that a new VA examination be obtained which specifically addressed whether the Veteran had a current diagnosis of insomnia.  The remand requested that if insomnia was not diagnosed, the examiner must reconcile that finding with the previous diagnoses from December 2008 and May 2009.  

A VA examination was obtained in July 2015, and the VA examiner listed some of the Veteran's prior VA medical treatment related to insomnia, but wrote that "This writer did not find any CPRS [Computerized Patient Record System] notes nor VBMS records from December of 2008 or May of 2009 with a diagnosis of insomnia."

It appears to the Board that the July 2015 VA examiner reviewed only some of the Veteran's VA treatment records and did not actually review any of the appellant's private treatment records which are contained in VBMS.  It also appears that the examiner did not consider all of the Veteran's VA treatment records.

A review of the private and VA treatment records contained in VBMS shows that in December 2008, the Veteran's private doctor, D.D., diagnosed the Veteran with insomnia.  A December 2008 VA treatment record also shows complaints of insomnia, noted to include trouble with sleep onset, painful tinnitus, racing mind, and sleep apnea.  The Veteran was diagnosed with insomnia with multifactorial causes.  

In February 2009, it was noted that the Veteran had severe sleep disorder, including sleep apnea.  He reported having a difficult time falling asleep, as his "thoughts race fast and are scattered when he gets in bed to sleep."  He was diagnosed with a severe sleep disorder and major depressive disorder.  In an April 2009 mental health visit, the Veteran was diagnosed with severe insomnia, and in February and August 2010 he was again diagnosed with insomnia.  The Veteran also received regular care throughout 2008 and 2009 from private doctor S.A.F, who diagnosed the Veteran with insomnia in May 2009.

The Board therefore is required to must again remand this issue for an addendum medical opinion that adequately addresses the Veteran's prior insomnia treatment and constitutes substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Sleep Apnea

In a June 2016 joint motion for partial remand, the Court found that the Board erred by finding that the October 2014 VA examination opinion was adequate.  See 38 U.S.C.A. § 5103A(d)(1) (West 2014).  The parties to the joint motion found that the examiner failed to acknowledge the Veteran's report that his father had sleep apnea, which could be another risk factor for the disorder, and that the examiner conflated two risk factors, advancing age and male gender, when considering the Veteran's susceptibility to sleep apnea.  The parties further found that the examiner failed to address the symptoms raised by the Veteran's wife in her written statement.  As such, the parties found that an addendum medical opinion or new examination was warranted prior to readjudication.  The Board therefore remands this issue so that an addendum medical opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including all records from the VA North Texas Health Care System and its affiliated facility, the Fort Worth Outpatient Clinic, since February 2015.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any pertinent private treatment records related to the treatment of sleep apnea or insomnia which have yet to be submitted to VA.

3. Thereafter schedule the Veteran for a VA examination to address the nature and etiology of insomnia.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

After reviewing the record and performing an examination of the Veteran, the examiner is to address the following:

a) Does the Veteran currently have, or has he had at any time since he filed his claim in December 2008, a diagnosis of insomnia?  If the examiner does not find that the Veteran has, or has had at any time since December 2008, a diagnosis of insomnia, he must address the following treatment records and attempt to reconcile their findings:

	i) the December 2008 diagnosis of insomnia from private physician D.D.;
	ii) the December 2008 VA treatment record diagnosing insomnia with multifactorial causes;
	iii) the April 2009 mental health visit diagnosing severe insomnia; and 
   iv) the May 2009 diagnosis of insomnia from private physician S.A.F.

The Board notes that all treatment records listed above are specifically discussed in the "Notes" section of VBMS.

b) If insomnia is diagnosed, was the disorder at least as likely as not (at least a 50 percent probability) incurred in or otherwise related to the Veteran's military service?

c) If insomnia is diagnosed, is the disorder at least as likely as not (at least a 50 percent probability) secondary to any service-connected disability, or a combination thereof, to include due to pain caused by multiple service-connected orthopedic disorders?  (The appellant is service connected in pertinent part for a low back strain with degenerative changes; residuals of a total knee replacement with a left lateral tibial plateau fracture; and for residuals of a right ankle arthroscopy and arthrotomy.) 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.  

4. Obtain an addendum medical opinion addressing the etiology of the Veteran's sleep apnea from the examiner who provided the October 2014 VA opinion.  If that examiner is no longer available, forward the request to a similarly qualified physician.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

After reviewing all records, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea had its onset during his active duty service or is otherwise related to his active service.

The examiner is asked to address the Veteran's credible lay assertions that he had snoring and sleep disturbance during his military service and that his father was also diagnosed with sleep apnea.  The examiner also must specifically address the February 2009 written statement submitted by the Veteran's wife which states that early in their marriage, while the claimant was stationed in New Jersey, she witnessed the appellant snore heavily and appear to stop breathing in his sleep.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.  

5. After the development requested has been completed, the AOJ must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




